 


109 HR 3040 IH: Health Care for Young Adults Act of 2005
U.S. House of Representatives
2005-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3040 
IN THE HOUSE OF REPRESENTATIVES 
 
June 22, 2005 
Mr. Snyder (for himself, Mr. Allen, Ms. Jackson-Lee of Texas, Mr. Owens, Mr. Sanders, Mr. McDermott, Mr. Ross, Mr. Hinchey, Mrs. Christensen, and Mr. Berry) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend titles XIX and XXI of the Social Security Act to permit States to cover low-income youth up to age 23. 
 
 
1.Short titleThis Act may be cited as Health Care for Young Adults Act of 2005. 
2.Providing State option for SCHIP and medicaid coverage of young adults up to age 23 
(a)In general 
(1)Medicaid 
(A)Section 1902(l)(1)(D) of the Social Security Act (42 U.S.C. 1396a(l)(1)(D)) is amended by inserting (or, at the option of the State, who have not attained 20, 21, or 22 years of age, as the State may elect) after have not attained 19 years of age. 
(B)Clause (i) of section 1905(a) of the Social Security Act (42 U.S.C. 1396d(a)) is amended by striking under the age of 21, or, at the option of the State, under the age of 20, 19, or 18 as the State may choose and inserting under the age of 23, or, at the option of the State, under the age of 22, 21, 20, 19, or 18 as the State may elect. 
(2)SCHIPSection 2110(c)(1) of such Act (42 U.S.C. 1397jj(c)(1)) is amended by inserting after 19 years of age the following: (or, at the option of the State and subject to the availability of additional allotments under section 2104(d), 20, 21, 22, or 23 years of age). 
(b)Additional SCHIP allotments for providing coverage of optional young adults 
(1)In generalSection 2104 of such Act (42 U.S.C. 1397dd) is amended by inserting after subsection (c) the following: 
 
(d)Additional allotments for the provision of coverage to optional young adults 
(1)Appropriation; total allotmentFor the purpose of providing additional allotments to States under this title, there is appropriated, out of any money in the Treasury not otherwise appropriated, for each of fiscal years 2006 through 2009, $500,000,000. 
(2)State and territorial allotmentsIn addition to the allotments provided under subsections (b) and (c), subject to paragraph (3), of the amount available for the additional allotments under paragraph (1) for a fiscal year, the Secretary shall allot to each State with a State child health plan approved under this title— 
(A)in the case of such a State other than a commonwealth or territory described in subparagraph (B), the same proportion as the proportion of the State’s allotment under subsection (b) (determined without regard to subsection (f)) to the total amount of the allotments under subsection (b) for such States eligible for an allotment under this paragraph for such fiscal year; and 
(B)in the case of a commonwealth or territory described in subsection (c)(3), the same proportion as the proportion of the commonwealth’s or territory’s allotment under subsection (c) (determined without regard to subsection (f)) to the total amount of the allotments under subsection (c) for commonwealths and territories eligible for an allotment under this paragraph for such fiscal year. 
(3)Use of additional allotmentAdditional allotments provided under this subsection are not available for amounts expended before October 1, 2005. Such amounts are available for amounts expended on or after such date only for— 
(A)expenditures described in section 1905(u)(4)(A); and 
(B)child health assistance for individuals who are targeted low-income children and over 18 years of age and who are low-income children only because of an election by the State under section 2110(c)(1).. 
(2)Conforming amendmentsSection 2104 of such Act (42 U.S.C. 1397dd) is amended— 
(A)in subsection (a), in the matter preceding paragraph (1), by inserting subject to subsection (d), after under this section,; 
(B)in subsection (b)(1), by inserting and subsection (d) after Subject to paragraph (4); and 
(C)in subsection (c)(1), by inserting subject to subsection (d), after for a fiscal year,. 
(c)Modification of medicaid caps for territoriesSection 1108 of such Act (42 U.S.C. 1308) is amended— 
(1)in subsection (f), by striking subsection (g) and inserting subsections (g) and (h); and 
(2)by adding at the end the following new subsection: 
 
(h)The Secretary shall provide for such increase in the limitations under subsections (f) and (g) with respect to each of the territories as may be necessary for each such territory to provide for an expansion of medicaid coverage to young adults described in section 1902(l)(1)(D)..  
(d)Effective dateThe amendments made by this section apply to items and services furnished on or after October 1, 2005, without regard to whether regulations implementing such amendments have been promulgated. 
3.Grants to implement medicaid and schip expansions 
(a)In generalThe Secretary of Health and Human Services shall provide for grants to States (as defined for purposes of titles XIX and XXI of the Social Security Act) in order to enable such States to implement expansions of eligibility for children and young adults their State medicaid plans under title XIX of the Social Security Act and State child health plans under title XXI of such Act. Such grants shall be available for planning, implementation, and outreach with respect to such expanded eligibility populations. 
(b)Terms and conditionsGrants under this section shall be made available under such terms and conditions, including the approval of a grant application, as the Secretary shall specify. 
(c)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to provide for grants under this section. 
 
